PER CURIAM.
Meltin A. Davis appeals an order denying his motion to correct illegal sentence. Defendant-appellant Davis contends that he does not qualify as a habitual violent felony offender (“HVFO”) because his offense at conviction was not one of the offenses enumerated in the HVFO statute. The defendant misinterprets the statute. An offender qualifies as an HVFO if he “has previously been convicted of a felony or an attempt or conspiracy to commit a felony” enumerated in the statute. § 775.084(l)(b)l., Fla. Stat. (2003) (emphasis added). The current offense for which an offender is being habitualized under the HVFO statute need not be an enumerated offense. See id. § 775.084(1)(b); Tillman v. State, 609 So.2d 1295 (Fla.1992).
Affirmed.